             Case 3:17-cv-05760-BHS Document 201 Filed 09/13/19 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     HP TUNERS, LLC,                                   CASE NO. C17-5760 BHS
 8
                              Plaintiff,               ORDER RENOTING MOTIONS TO
 9          v.                                         SEAL

10   KEVIN SYKES-BONNETT, et al.,

11                            Defendants.

12

13          This matter comes before the Court on Plaintiff HP Tuners, LLC’s (“HPT”)

14   motion to seal, Dkt. 191, and Defendants John Martinson, Syked ECU Tuning

15   Incorporated, and Kevin Sykes-Bonnett’s (“Defendants”) motion to seal, Dkt. 195.

16          On September 3, 2019, HPT filed its motion to seal, and on September 6, 2019,

17   Defendants filed their motion to seal, Dkt. 195. Both parties contend that their stipulated

18   protective order, Dkt. 39, gives them the authority to file documents under seal and then

19   generally refer to the confidential nature of the sealed material. That order, however, states

20   that the parties must comply with Local Rules W.D. Wash. LCR 5(g), which requires a

21   specific explanation of the basis to seal each document. The parties’ general statements as

22   to the confidential nature of the submitted material does not meet this standard. Therefore,


     ORDER - 1
             Case 3:17-cv-05760-BHS Document 201 Filed 09/13/19 Page 2 of 2



 1   the Clerk shall renote the motions for consideration on the Court’s September 20, 2019

 2   calendar, which will allow the parties an opportunity to file supplemental declarations or

 3   briefing in support of the requests to seal. Failure to file supporting information or

 4   otherwise respond will result in denial of a motion and unsealing of the provisionally sealed

 5   material.

 6          IT IS SO ORDERED.

 7          Dated this 13th day of September, 2019.

 8

 9

10
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
